Birdsong, Chief Judge.
The Supreme Court of Georgia has reversed our decision in this case which appears at 179 Ga. App. 415 (346 SE2d 568), wherein we held that under the plain terms of OCGA § 46-8-121 (and former Code § 94-321), the Georgia Public Service Commission has original approval power of the Railroad’s condemnation of the subject property, and that this approval power is not limited merely to a question of whether the condemnation is for public use. Central of Ga. R. Co. v. Ga. Public Svc. Commission, 257 Ga. 217 (356 SE2d 865).
Accordingly, since under the Supreme Court’s decision, the PSC *242used the wrong standard in considering whether to approve this taking, the case is remanded for reconsideration on the merits in a manner not inconsistent with the opinion of the Supreme Court.
Decided September 16, 1987.
Michael J. Bowers, Attorney General, H. Perry Michael, First Assistant Attorney General, Jim 0. Llewellyn, Senior Assistant Attorney General, H. Jeff Lanier, Assistant Attorney General, for appellants.
Earle B. May, Jr., Benjamin M. Garland, for appellee.

Judgment reversed and case remanded.


Banke, P. J., and Sognier, J., concur.